26 F.3d 132
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Michael SMITH, Plaintiff-Appellant,v.Willie PEREZ, Defendant-Appellee.
No. 93-16993.
United States Court of Appeals, Ninth Circuit.
Submitted May 18, 1994.*Decided June 3, 1994.

Before:  CHOY, SKOPIL, and FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
Michael Smith, a Nevada state prisoner, appeals pro se the district court's summary judgment in favor of defendant Senior Correctional Officer William Perez in Smith's 42 U.S.C. Sec. 1983 civil rights action.  Smith contends that Officer Perez violated Smith's eighth amendment right to be free from cruel and unusual punishment and his right to due process when he fired a blank shotgun round to quell a fight that Smith admittedly instigated.  We affirm.


3
Prison officers are entitled to discretion in their decisions to take appropriate action in pursuit of the legitimate penological objectives of discipline and control.   See Wolff v. McDonnell, 418 U.S. 539, 561-63 (1974).  "Where a prison security measure is undertaken to resolve a disturbance, ... the question whether the measure taken inflicted unnecessary and wanton pain and suffering ultimately turns on whether force was applied in a good faith effort to maintain or restore discipline or maliciously and sadistically for the very purpose of causing harm."   Whitley v. Albers, 475 U.S. 312, 319 (1986) (internal quotation omitted).


4
Smith, a prisoner confined in a high security unit, attacked another prisoner who did not fight back.  We agree with the district court that there can be no dispute that Officer Perez could have reasonably believed that Smith might severely injure the other prisoner, and that some degree of force was needed to stop the attack.   See Hudson v. McMillian, 112 S.Ct. 995, 999 (1992).  We also agree that in the context of the underlying incident as described by Smith, Officer Perez used reasonable force to stop the disturbance.  Accordingly, summary judgment was appropriate.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3